Citation Nr: 0623102	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for residuals of fracture, 5th metacarpal, left hand, 
and sprain, left ring finger (major).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had approximately 24 years of active service from 
September 1977 to July 2001.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which, in part, granted service 
connection for fractured left ring finger and assigned a 
noncompensable disability rating.  The veteran disagreed with 
the assigned rating and clarified that he had never fractured 
his left ring finger, but had instead fractured the 5th 
metacarpal of his left hand and also later ruptured a tendon 
in his left ring finger.  

By rating decision dated in April 2004, the RO re-
characterized the veteran's left hand disorder as "residuals 
of fracture, 5th metacarpal, left hand, and sprain, left ring 
finger (major)" and increased the veteran's disability 
rating for this disorder from noncompensable to 10 percent 
with an effective date of August 1, 2001, the day after the 
veteran retired from active service.  Where a veteran has 
filed a notice of disagreement (NOD) as to the assignment of 
a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the veteran's left 
4th and 5th finger increased rating claim, which originated 
with the original grant of service connection, remains before 
the Board.  

The veteran testified before the undersigned at a Travel 
Board hearing in August 2004.  A transcript of this hearing 
is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran was afforded a VA examination for his left 
elbow/hand disorders in November 2001.  At the time of the 
examination, the veteran complained of soreness and numbness 
of the left hand.  He reported that he was normally able to 
function except when having severe pain in his hand or when 
using his left hand for activities such as writing and 
typing, etc.  On physical examination, the examiner noted a 
4-inch scar in the medial aspect of the left elbow and also 
noted that the veteran's left ring finger presented inability 
to flex the distal phalanx.  On neurological examination, the 
left hand showed decreased pinprick sensation present in the 
4th and 5th fingers.  Otherwise, sensory appeared 
satisfactory.  Motor was satisfactory.  X-ray results 
indicated no acute fracture or dislocation.  Assessment was 
status post left elbow injury with nerve release surgery, 
status post fractured left hand, and left ring finger sprain.  
The examiner did not comment as to whether the veteran had 
sustained functional loss which may be due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination or pain on movement, swelling, deformity or 
atrophy of disuse under the provisions in DeLuca v. Brown, 8 
Vet. App. 202, 205 (1995).  See also 38 C.F.R. § 4.45 (2005).  

The veteran maintains that he is left-handed and that his job 
requires him to write and type often.  This activity 
reportedly results in shooting pain up his left arm.  He also 
maintains that he has trouble gripping items and is forced to 
tape his 3th and 4th fingers together so that he may hold 
things.  He states that overuse of the hand results in pain, 
cramping and loss of grip and that he cannot completely bend 
the left ring finger.

The Board notes that the veteran is also service-connected 
for a left elbow disorder.  It is unclear which, if any, of 
the above mentioned complaints are related to his service-
connected left elbow disorder and which of the complaints are 
related to his left fingers disorder.  The Board also notes 
that the November 2001 VA examiner failed to discuss the 
provisions in DeLuca.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an orthopedic and neurologic 
examination to determine what, if any, 
current symptomatology is related to 
the left fingers service-connected 
disability and what symptomatology is 
related to the left elbow service-
connected disability.  The claims 
folder must be made available to the 
examiner for review.  The examiner 
should identify all relevant pathology 
that is present with respect to the 
two disabilities and describe the 
nature and progress of any pathology 
that has been identified.  

With regard to the service-connected 
left fingers disability ,the examiner 
should note any functional loss which 
may be due to less or more movement 
than normal, weakened movement, excess 
fatigability, incoordination or pain 
on movement, swelling, deformity or 
atrophy of disuse under the provisions 
in DeLuca.  The examiner should also 
evaluate whether the service-connected 
left fingers disability results in 
limitation of motion of other digits 
of the left hand or otherwise 
interferes with the overall function 
of the left hand.  If it is not 
possible to evaluate the functional 
loss due to the service-connected left 
fingers separately from the left elbow 
injury residuals, the examiner should 
so state in the examination report.  

The examiner should identify the 
information on which he or she based his 
or her opinions.  The report should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  

2.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


